Title: To Thomas Jefferson from William Tudor, 24 January 1823
From: Tudor, William
To: Jefferson, Thomas

Sir,Boston Jany 24th 1823.I take the liberty of sending with this letter, a volume which I have just had published. Perhaps you may recollect my having addressed a letter to you on the subject asking some information, two or three years since, and to which I shall never forget that you favored me with a prompt & kind reply.I can hardly presume that in the midst of your numerous engagements that you will be willing to read through a volume of this thickness. but Sir, I frankly own that I am very desirous that you should peruse the part which relates to Dr Franklin. No person was more intimately acquainted than yourself, or so capable of appreciating the views & character of that celebrated man. I have endeavored, feebly I know, but impartially, to do him justice, and I am very anxious that what I have said respecting him should be wellfounded If you would give me your opinion, on this portion of my work especially, I should esteem it a particular favor; and if you think me erroneous in any of my statements, I should seek in some way to correct them.I remain Sir with very high respect your M obed SrtW. Tudor.